Title: To Thomas Jefferson from Tench Coxe, [1790]
From: Coxe, Tench
To: Jefferson, Thomas



Sir
[1790]

I have the honor to send you a very interesting report made in March last by a Comme. of the British Privy Council upon the subject of their corn trade. The two first paragraphs of the 7th page appear to merit particular attention, and more especially the last of them against which you will observe I have placed an index☞.
The paragraph in page 22, marked with an index favors exceedingly the opinion that the Barley in the French return, was fraudulently introduced into France from England and The paragraph at the top of the page 23 marked also with an index shows the footing on which foreign corn is judiciously proposed to be introduced. The restriction, which I mentioned to have been informed of, is, I presume a confinement of this accomodation to the importing in British Ships.
This paper was sent to me this morning by Mr. Vaughan with a request that I would return it as soon as possible. I conceive it so important that it should be laid before you, that I have ventured to send it to you. If Mr. V. applies to me for it I will take the liberty of sending for it unless you shall have previously returned it to me.
I have the
